FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 07-30396

               Plaintiff - Appellee,              D.C. No. CR-05-00019-DWM

  v.
                                                  MEMORANDUM *
ELDON LEWIS HUFFINE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                     Donald W. Molloy, District Judge, Presiding

                               Submitted April 5, 2009 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Eldon Lewis Huffine appeals from the five-month sentence imposed upon

revocation of his supervised release. Pursuant to Anders v. California, 386 U.S.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Huffine’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record.

      By order filed February 4, 2010, counsel was advised that the court appeared

to lack jurisdiction over the appeal because appellant has completed his federal

sentence without an additional term of supervised release, and has paid his

restitution, fine, and special assessment. Counsel was ordered to move for

voluntary dismissal or show cause why the appeal should not be dismissed. To

date, counsel has not responded.

      Because Huffine has completed his federal sentence, we dismiss the appeal

as moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      Counsel’s motion to withdraw is GRANTED, and the appeal is

DISMISSED.




                                          2                                   07-30396